BUCHWALTER, J.
Where carload of bananas, arriving at destination on Saturday, were retained in carrier’s possession until following Monday morning, which period was within the 48-hour free time for unloading. authorized under bill of lading, carrier during such period owed the same duty in respect to shipment as though it was still in transit.
Carrier is responsible for the safe carriage of goods only when having exclusive possession and control thereof, and, when shipper by express stipulation undertakes to ventilate car, carrier is relieved of all responsibility as to ventilation, unless committing some overt act, causing damage.
In action to recover against carrier for damages to carload of bananas shipped pursuant to bill of lading providing for ventilation or icing instructions by messenger or on special instructions, evidence as to liability of carrier for such damage, occurring after bananas were placed for unloading, held insufficient for jury.
In action to recover against carrier for damage to carload of bananas, instruction relative to carrier’s liability for any act of omission or commission directly contributing to damage held erroneous, in view of fact that carrier was not chargeable under express conditions of bill of lading with ventilation of car, which was the only cause given for deterioration of bananas.
(Hamilton, PJ., and Cushing, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.